Citation Nr: 0941963	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for major depression.  

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a right ear hearing 
loss disability.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in North Little Rock, Arkansas, which denied service 
connection for PTSD, headaches, right ear hearing loss and 
tinnitus, and a September 2006 rating decision, which denied 
service connection for major depression.

The procedural history of the case reflects that the Veteran 
filed his original claim of service connection for PTSD, 
headaches, right ear hearing loss and tinnitus in June 2005.  
The claims were denied in a November 2005 RO rating decision. 
Thereafter, the Veteran filed a statement in June 2006 
requesting service connection for major depression/PTSD, 
headaches, right ear hearing loss and tinnitus.  A September 
2006 RO rating decision construed the Veteran's statement as 
a request to reopen his previous claims of service connection 
for PTSD, headaches, right ear hearing loss and tinnitus, and 
a new claim for major depression.  It is noted, however, that 
the June 2006 statement was filed within a year following 
notification of the November 2005 rating decision and may 
therefore be construed as a timely-filed notice of 
disagreement (NOD) with respect to his PTSD, headaches, 
hearing loss and tinnitus claims.  See 38 C.F.R. §§ 20.200, 
20.202.  Here, the Board has construed the June 2006 
submission as an NOD, as opposed to a request to reopen, 
given that this construction would allow for an earlier 
effective date, and is thus more favorable to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran testified at a September 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  At the hearing, the Veteran requested that the 
record be held open for 30 days so that he could submit 
additional evidence.  Thereafter, he submitted additional 
evidence accompanied by a waiver of RO consideration.  As 
such, the Board may proceed with appellate review.  38 C.F.R. 
§ 20.1304 (2009).

The issues of service connection for PTSD, right ear hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of depression.  

2. The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of headaches. 


CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2. Headaches were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in June 2005 and June 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claims with appropriate evidence.  In addition, 
June 2006 and September 2006 letters provided the Veteran 
with notice concerning the assignment of disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006).

Subsequent to the issuance of the September 2006 letter, the 
Veteran's claims were readjudicated in an April 2007 
statement of the case (SOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The RO's efforts to obtain 
the Veteran's separation examination report and records of 
the facts and circumstances surrounding his discharge 
resulted in a negative response; the Veteran was notified 
accordingly in the April 2007 SOC.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, as explained below, the Board must deny the 
Veteran's claims not only because there is no evidence that 
he currently has these claimed disabilities, but also because 
of a lack of evidence any such disabilities were incurred in 
service.  The Board concludes an examination is not needed in 
this case because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of 
Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system or 
psychoses, when it is manifested to a compensable degree 
within one year of separation from service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Depression

The Veteran contends that he has depression as a result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

The Board has reviewed the Veteran's service treatment 
records and finds them to be silent for any complaints, 
treatment, or diagnosis of a psychiatric disorder during 
service.  Indeed, the Veteran testified at his September 2009 
videoconference hearing that he was never treated in service 
for emotional problems or anything else related to his 
claimed depression.  Rather, he indicated that it was not 
until 1988 or 1989 that he first sought mental health 
treatment.  

Notwithstanding the foregoing, the Board also finds that the 
evidence fails to demonstrate a current diagnosis of 
depression.  Although records dated in December 2006 and 
January 2007 show the Veteran reporting symptoms of 
depression, there is no clinical diagnosis of depression.  
Similarly, VA treatment records dated in 2005, which reflect 
treatment for substance abuse, do not mention anything about 
depression.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

Absent medical evidence of a current disability and evidence 
of a disease or injury that was incurred in service, the 
Veteran's claim fails to meet the requirements for service 
connection.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for depression, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Headaches

The Veteran also contends that he has headaches as a result 
of active service.  For the reasons set forth below, the 
Board concludes that service connection is not warranted.  

After a thorough review of the record, the Board finds that 
there is no competent medical evidence demonstrating the 
existence of a current disability.  The Veteran has failed to 
identify or submit any evidence showing that he has been 
diagnosed as having headaches or any related disability.  His 
VA treatment records are silent concerning complaints, 
treatment or a diagnosis of headaches.  As noted above, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Without evidence of current 
headache disability, the Veteran's claim fail to meet the 
requirements of service connection.  See Hickson, supra.

As such, the Board concludes that service connection for 
headaches is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for major depression is 
denied.

Entitlement to service connection for headaches is denied.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  
 
With respect to his PTSD claim, the Veteran contends that 
while stationed in Germany, he was detained by the German 
police in July 1984 under false charges of rape and murder.  
He relates that he was imprisoned for several days before the 
actual rapist was caught, and that while in jail, he was 
raped by another inmate.  At the September 2009 
videoconference hearing, the Veteran testified that he first 
started seeking psychiatric treatment around 1988 or 1989 at 
the mental health center in Pine Bluff, Arkansas.  The Board 
observes that no attempt has yet been made to obtain records 
of such treatment.  The Veteran also indicated that he was 
currently receiving treatment for PTSD at the VA Medical 
Center.  These records are likewise not in the claims file.  
In addition, the Board notes that treatment notes dated in 
January 2007 from the Vet Center indicate that the Veteran 
had an upcoming appointment scheduled in February 2007 and 
that he was going to continue in individual therapy on a 
monthly basis.  However, there are no Vet Center records in 
the claims file beyond January 2007.  As such, the Board 
finds it necessary to remand this case to obtain the 
aforementioned outstanding treatment records.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim.).  

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(4).  Here, the Veteran 
contends that his behavior changed drastically after the 
military sexual trauma incident, resulting in a demotion and 
an Article 15 discharge.  He reports that prior to the 
incident, he had been highly motivated about advancing his 
career in the military and had received excellent performance 
evaluations.   The Board observes that his service personnel 
records seem to support this contention.  For instance, the 
Veteran is shown to have received a commendable evaluation 
report in August 1981 and letters of appreciation in November 
1982 and February 1983.  The records, however, also show that 
the Veteran was demoted to a Private First Class in January 
1985 following an Article 15 proceeding shortly prior to his 
discharge.  In this regard, the Board finds that a VA 
psychiatric examination is warranted to determine whether the 
Veteran has PTSD that was caused military sexual trauma, as 
he claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Regarding his right ear hearing loss and tinnitus claims, the 
Veteran contends that he suffered acoustic trauma as a result 
of his duties as a tanker, which required him to operate 
heavy machine guns.  Service personnel records show that his 
military occupational specialty was a Calvary scout and that 
his principle duties were as a scout driver and track vehicle 
commander.  It is also noted that service treatment records 
contain audiograms dated in August 1979 and March 1981.  
These audiograms indicate that the Veteran may have 
experienced some level of diminished hearing in the right ear 
during the interim period.  Given that an August 2005 VA 
audiology assessment record reveals a diagnosis of slight to 
moderately-severe high frequency sensorineural hearing loss 
in the right ear, the Board finds that it is necessary to 
schedule the Veteran for a VA audiological examination to 
assess the current nature and etiology of his claimed 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain any outstanding 
records of mental health treatment from 
the VA Medical Center and the Vet Center.  

2. The AOJ should also request records of 
the Veteran's psychiatric treatment 
around 1988 or 1989 at the mental health 
center in Pine Bluff, Arkansas.  If more 
details are required to conduct such a 
search, the Veteran should be urged to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative 
responses.  

3. The AOJ should then schedule the 
Veteran for a VA psychiatric examination 
to assess the current nature and etiology 
of his claimed PTSD.  The entire claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  The examiner should render 
an opinion as to whether the Veteran has 
PTSD based on the DSM-IV criteria and, if 
so, whether the PTSD is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to the 
Veteran's stressor, specifically the 
military sexual trauma claimed by the 
Veteran, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  The examiner 
should provide a complete rationale for 
any opinion provided.

4. The AOJ should also schedule the 
Veteran for a VA audiological 
examination to assess the current 
nature and etiology of his right ear 
hearing loss and tinnitus.  The entire 
claims file must be made available to 
the examiner prior to the examination, 
and the examiner must note in the 
examination report that the evidence in 
the claims file has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran has a right ear hearing 
loss disability and tinnitus that is at 
least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service to 
include claimed noise exposure from his 
military duties as a scout driver and 
track vehicle commander, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  A complete rationale 
should be provided for any opinion 
given.

5.  Thereafter, the AOJ should 
readjudicate the claims of service 
connection for PTSD, right ear hearing 
loss and tinnitus.  All new evidence 
received since the issuance of the April 
2007 SOC should be reviewed.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


